

 
 

 Execution Version

 
 
AMENDMENT NO. 6 TO CREDIT AGREEMENT
 
This Amendment No. 6 to Credit Agreement (this “Agreement”) dated as
of  December 13, 2011, is made by and among INTERSECTIONS INC., a Delaware
corporation (the “Company”), the Subsidiaries of the Company party hereto
(together with the Company, the “Borrowers” and each a “Borrower”), BANK OF
AMERICA, N.A., a national banking association organized and existing under the
laws of the United States (“Bank of America”), in its capacity as administrative
agent for the Lenders (as defined in the Credit Agreement (as defined below))
(in such capacity, the “Administrative Agent”), and each of the Lenders
signatory hereto.


W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of July 3, 2006 (as heretofore
amended, as hereby amended and as from time to time hereafter further amended,
modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrowers a
revolving credit facility, including a subfacility for letters of credit; and
 
WHEREAS, the Borrowers have advised the Administrative Agent that Intersections
Arizona Holdings Inc. was formed on or about June 30, 2011, which entity is
required to become a co-Borrower under the Credit Agreement pursuant to Section
6.13 thereof; and
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders enter into this Agreement to amend the Credit Agreement to extend the
tenor thereof and the Administrative Agent and the Lenders are willing to do so
on the terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
 

 
1.
Amendments to Credit Agreement.  Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:
 
   
(a)
Section 1.01 is amended to restate the definition of “Revolving Credit Maturity
Date” as follows:
           
“Revolving Credit Maturity Date” means December 31, 2012.
         
(b)
Section 7.02(f) is amended by replacing the reference to “$30,000,000” with
“$20,000,000.”
      2. Waiver. The Administrative Agent and the Lenders hereby waive any
defaults by the Borrowers under Section 6.13 of the Credit Agreement for failure
to timely deliver the items required under such section with respect to
Intersections Arizona Holdings Inc., which waiver shall be deemed to be
effective retroactively to the date such items were required to have been
delivered under Section 6.13.

 

  3. Effectiveness; Conditions Precedent.  This Agreement and the waivers under
and amendments to the Credit Agreement herein provided shall become effective
upon satisfaction of the following conditions precedent:

           

 
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance reasonably acceptable to the Administrative
Agent:

 

   
(i)           counterparts of this Agreement, duly executed by the Borrowers,
the Administrative Agent and the Lenders;
         
(ii)          such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
L/C Issuer, or the Lenders may reasonably require;

 

    (b) all fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have   been paid in full (without prejudice to final
settling of accounts for such fees and expenses).



4.           Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
 

   
(a)
The representations and warranties made by each Loan Party in Article V (after
giving effect hereto) of the Credit Agreement and in each of the other Loan
Documents to which
  such Loan Party is a party are true and correct on and as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date;          
(b)
Since the date of the most recent financial reports of the Company and its
Subsidiaries delivered pursuant to Section 6.01 of the Credit Agreement, no act,
event, condition or
  circumstance has occurred or arisen which, singly or in the aggregate with one
or more other acts, events, occurrences or conditions (whenever occurring or
arising), has had or could reasonably be expected to have a Material Adverse
Effect;      
(c)
The Persons constituting Borrowers are all of the Persons that are required to
be Designated Co-Borrowers under Section 6.13 of the Credit Agreement;
     
(d)
This Agreement has been duly authorized, executed and delivered by the Borrowers
and constitutes a legal, valid and binding obligation of such parties, except as
may be limited
  by general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and      
(e)
After giving effect hereto, no Default or Event of Default has occurred and is
continuing.

 
5.           Entire Agreement.  This Agreement, together with all the Loan
Documents, that certain consent and waiver letter dated August 25, 2006, from
Bank of America, N.A., as Lender, to the Company, and that certain consent
letter dated November 2, 2007, from Bank of America, N.A., as Lender, to the
Company (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or
thereof.  None of the terms or conditions of this Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.
 
6.           Full Force and Effect of Agreement.  Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms, as modified
by (i) that certain consent and waiver letter dated August 25, 2006, from Bank
of America, N.A., as Lender, to the Company and (ii) that certain consent letter
dated November 2, 2007, from Bank of America, N.A., as Lender, to the Company.
 
7.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.
 
8.           Governing Law.  This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the Commonwealth of Virginia
applicable to contracts executed and to be performed entirely within such
Commonwealth, and shall be further subject to the provisions of Section 10.13 of
the Credit Agreement.
 
9.           Enforceability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
 
10.         References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.
 
11.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Administrative Agent and each of the
Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.
 
 
[Signature pages follow.]
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
BORROWERS:
 
INTERSECTIONS INC.
 
By:                                                                  
                          
Name: John
Scanlon                                                               
Title: Chief Financial Officer                                                 
   
CREDITCOMM SERVICES LLC
 
By:                                                                                            
Name: John
Scanlon                                                               
Title: Executive Vice President                                             
   
INTERSECTIONS HEALTH SERVICES, INC.
 
By:                                                                        
                    
Name:                                                                 
                      
Title: Executive Vice
President                                                   
   
INTERSECTIONS INSURANCE SERVICES INC.
 
By:                                                                        
                    
Name: John
Scanlon                                                               
Title: Executive Vice
President                                                     
   
CAPTIRA ANALYTICAL, LLC
 
By:                                                                         
                   
Name: Neal Dittersdorf                                                          
Title: Secretary                                                       
                
   
NET ENFORCERS, INC.
 
By:                                                                                  
          
Name:                                                                        
               
Title: Executive Vice President                                             
   
INTERSECTIONS BUSINESS SERVICES LLC
 
By:                                                                                    
        
Name: John
Scanlon                                                               
Title: Chief Executive Officer                                                
   
INTERSECTIONS MARKETING SERVICES INC.
 
By:                                                                              
              
Name: John
Scanlon                                                               
Title: Chief Financial Officer                                                 
   
INTERSECTIONS ARIZONA HOLDINGS INC.
 
By:                                                                                       
     
Name: John
Scanlon                                                               
Title: Chief Executive Officer                                                
   
INTERSECTIONS BUSINESS
INTELLIGENCE SERVICES LLC  
By:                                                                                    
        
Name: John
Scanlon                                                               
Title: Chief Executive
Officer                                                        
   
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:                                                                                
            
Name:                                                                         
              
Title:                                                                         
                
    LENDERS:   BANK OF AMERICA, N.A.  
By:                                                                                
            
Name:                                                                                        
Title:                                                                         
                
 

 